DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-18 are pending.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a) because Figures 4-6 must show the at least visual representation of the field 435 must be shown or the feature cancelled from the claim(s).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 07, 2019, the USPTO issued revised guidance for evaluating subject
matter eligibility (2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter
2019 PEG). The following analysis is based on such guidance.
Step 1
Under Step 1 of the USPTO’s eligibility analysis the claimed subject matter falls
within the four statutory categories of patentable subject matter identified by 35 U.S.C.
101: process, machine, manufacture, or composition of matter. Specifically, claims 5, 7-
13 and 21-26 recite a generic system performing a series of steps and, therefore they
fall within a statutory category.
Revised Step 2A Prong One: Evaluate Whether The Claim Recites A Judicial
Exception
Claim 1, redacted to remove the recited generic computer structure for analysis of
patentability (that is, at least, the preamble), recites:
providing a user interface configured and operative to receive user input and
control the logistics management system to execute code for:
retrieving, the logistics management system, in response to the user input via the
user interface identifying a first transportation contract between a shipper and a carrier,
information from the first transportation contract to be used for an air waybill to price the
transportation of a carriage of goods, wherein the first transportation contract is stored
separately from a plurality of other charge contracts (i.e. inputting information);
determining, by the logistics management system, an identifier associated with
the first transportation contract that is indicative of an association of the first
transportation contract with one or more associated other charge contracts from among
the plurality of other charge contracts, the determining being based on a search of a
computing system- based history log of generated air waybills i.e. (identifying common
information); identifying, by the logistics management system, without specific additional user input, the one or more associated other charge contracts and retrieving information from the one or more other charge contracts, wherein the other charge contracts associated with the identifier specify other charges previously negotiated by the shipper and the carrier (i.e. associating information when commonalities are identified);
calculating, by the logistics management system, a price for the carriage of
goods based at least in part on transportation charges according to the information
retrieved from the first transportation contract, and other charges according to the
information retrieved from one or more associated other charge contracts i.e. (using
identified information to calculate a price); and
outputting, by the logistics management system processor, an air waybill that is
generated to include at least the calculated price for the carriage of goods (i.e.
outputting results to a price field).
Claims 7 and 13, being a computer program and apparatus, respectively, are
directed to the same method limitations.
These limitations, as drafted, under its broadest reasonable interpretation, covers
performance of the limitation by people interacting with each other or generic
technology. For example, receiving information, organizing by symbols representing
status, updating and creating forms with organized/filtered data are bookkeeping
activities of on-going services.
If a claim limitation, under its broadest reasonable interpretation, covers
performance of the limitation by people interacting with each other, then it falls within
the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.
Claims 2-6, 8-12 and 14-18 depend for claims 1, 7 and 13, and include ail the limitations of independent claims. Therefore these claims recite the same abstract idea with the additional limitations of defining/describing charge data, review or
validation of received data, data integration, and data recognition. These limitations are
either non-functional descriptive material or drawn to extra-solution activity that does
not meaningfully limit the claim in the patentability analysis; and do not recite technology
that performs outside their intended function (e.g. using an interface for input, or a
database format as known in the art (i.e. storing records dimensionally (e.g. Excel™))).
Accordingly, claims 1-18 recite an abstract idea.
Revised Step 2A Prong Two: If The Claim Recites A Judicial Exception, Evaluate
Whether The Judicial Exception Is Inteqrated Into A Practical Application
The 2019 PEG explains in its Summary that “a patent claim or patent application
claim that recites a judicial exception is not “directed to” the judicial exception if the
judicial exception is integrated into a practical application of the judicial exception.”
According to the 2079 PEG (footnotes removed):
“Examiners evaluate integration into a practical application by: (a) Identifying
whether there are any additional elements recited in the claim beyond the judicial
exception(s); and (b) evaluating those additional elements individually and in
combination to determine whether they integrate the exception into a practical
application, using one or more of the considerations laid out by the Supreme
Court and the Federal Circuit, for example those listed below:
e an additional element reflects an improvement in the functioning of a
computer, or an improvement to other technology or technical field;...an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
e an additional element effects a transformation or reduction of a particular
article to a different state or thing; and an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
This is not an exclusive list, and there may be other examples of integrating
the exception into a practical application.
The courts have also identified examples in which a judicial exception has not
been integrated into a practical application:
e an additional element merely recites the words “apply it” (or an equivalent)
with the judicial exception, or merely includes instructions to implement an
abstract idea on a computer, or merely uses a computer as a tool to perform
an abstract idea; an additional element adds insignificant extra-solution activity to the judicial exception; and additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.”
Regarding Claim 1, 7 and 13, the additional elements recited in the claims
beyond the judicial exception appear to be:
Claim 1: “processor”, “computer-readable memory” and “user interface” with input
fields for defining operation.
Claim 7: “a computer program product”; (i.e. tangible instructions to the
computing device)
Claim 13: “apparatus” (i.e. generic computer architecture).
When taking the above considerations (see first four bullet points above), it is
respectfully submitted that the system components and the functions they perform
clearly do not reflect an improvement in the functioning of a computer, or an
improvement to other technology or technical field (MPEP 2106.05(a)).
Further the language of the claimed system fails to recite or impose a specific
understand of the components to meaningful limit the claim, (MPEP 2106.05(b)); or
effect a transformation or reduction of a particular article to a different state or thing (“An
"article" includes a physical object or substance. .. Changing to a different state or thing
usually means more than simply using an article or changing the location of an article.
... Purely mental processes in which thoughts or human based actions are "changed"
are not considered an eligible transformation.” MPEP 2106.05(c)). In this instance,
while method is directed to one interface for operation (i.e. minimizing human activity of
physical record keeping), it does not perform operations that human endeavor could not
perform without the interface, such as indexed bookkeeping and billing.
Finally, the system component as claimed (i.e. omitting meaningful physical
structural bounds) do not apply or use the judicial exception in some other meaningful
way beyond generally linking the use of the judicial exception to a particular
technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception (MPEP 2106.05(e)).
The above identified additional elements simply add insignificant extra-solution
activity to the judicial exception; and do no more than generally link the use of a judicial
exception to a particular technological environment or field of use.
Therefore, regarding claims 1-18, the abstract idea is not
integrated into a practical application and thus the claims are “directed to” a judicial
exception.
Step 2B: If The Claim Is Directed To A Judicial Exception, Evaluate Whether The
Claim Provides An Inventive Concept
The 2019 PEG further instructs:
“... If a claim has been determined to be directed to a judicial exception under
revised Step 2A, examiners should then evaluate the additional elements
individually and in combination under Step 2B to determine whether they provide
an inventive concept (i.e., whether the additional elements amount to significantly
more than the exception itself).
While many considerations in Step 2A need not be reevaluated in Step 2B,
examiners should continue to consider in Step 2B whether an additional element
or combination of elements:adds a specific limitation or combination of limitations that are not wellunderstood, routine, conventional activity in the field, which is indicative
that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” the additional elements identified above as they are recited without a specific embodiment, alone and in combination, are well-understood, routine and conventional activities in the field (See Berkheimer Memorandum).
These additional elements do not add specific limitations or combination of
limitations that are not well-understood, routine, conventional activity in the field. They
simply appends well-understood, routine, conventional activities previously known to the
industry, specified at a high level of generality, to the judicial exception.
Therefore, the above elements, alone and in combination do not amount to
significantly more than the exception itself, and thus claims 11 and 17 are ineligible under 35 USC § 101.	


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or
for pre-AlA the applicant regards as the invention.

8.	Independent claims 1, 7 and 13, recite by amendment (i.e. not originally
presented), “wherein the first transportation contract is stored separately from a plurality
of other charge contracts”. A review of the Applicant’s disclosure fails to identify
clarification of “other charge contracts” with distinction to “first contract”. Without
clarification of ‘what’ a charge contract is, and’ how’ identified and the form in which it is
inputted into the interface. Within the context of the claims as amended, one of ordinary
skill in the art cannot interpret the scope of this limitation. Prosecution history shows
this limitation has interpreted within the context of limitations of claim 3, that it, is that
“other charge contract” is a type of charge found within the same air waybill or contract;
rather than a charge specified in a different contract or waybill. Current claim
amendments appear to rely on interpretation of a different contract, rather than
interpretation made through the prosecution history. A review of the prosecution record
indicates this interpretation has not been remarked upon to date on its merit. For
purposes of examination, examiner maintains interpretation of record.
Also the recitation of the first contract being stored “separately” creates
questions of interpretation. Is it “separate” data fields, databases, computer structure,
or computer systems? While the Applicant's disclosure supports data storage within the
logistics management system, which itself supports a distributed computer network (e.g.
Fig. 2), the amended language fails to clearly fall within the confines of support. Claims
2-6, 8, 9, 11, 12, 14, 15, 17 and 18 are likewise as they depend from these claims without clarification on their merit.

9.	Claims 3, 9 and 15 recite “wherein the user interface allows the processor to
access an independent logistics resource without requiring the administrator to identify
the resource”. Review of the Applicant’s disclosure fails to identify the scope of this
limitation, or even the term “administrator” itself; and the term “resource” only occurs
within the background reference to “computing resources”. In previous prosecution this
limitation was interpreted to read on the context of the independent claim, now
amended. Pulling this feature out into a dependent claim re-directs the significance of
“resource” in claim interpretation; and one of ordinary skill in the art would be unable to
recognize the scope or even find support for the language of this limitation.

10.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or
35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly
point out and distinctly claim the subject matter which the inventor or a joint inventor, or
for pre-AlA the applicant regards as the invention.

11.	Independent claims 1, 7 and 13, recite by amendment (i.e. not originally
presented), “wherein the first transportation contract is stored separately from a plurality
of other charge contracts”. A review of the Applicant’s disclosure fails to identify
clarification of “other charge contracts” with distinction to “first contract”. Without
clarification of ‘what’ a charge contract is, and’ how’ identified and the form in which it is
inputted into the interface. Within the context of the claims as amended, one of ordinary
skill in the art cannot interpret the scope of this limitation. Prosecution history shows
this limitation has interpreted within the context of limitations of claim 3, that it, is that
“other charge contract” is a type of charge found within the same air waybill or contract;
rather than a charge specified in a different contract or waybill. Current claim
amendments appear to rely on interpretation of a different contract, rather than
interpretation made through the prosecution history. A review of the prosecution record
indicates this interpretation has not been remarked upon to date on its merit. For
purposes of examination, examiner maintains interpretation of record.
Also the recitation of the first contract being stored “separately” creates
questions of interpretation. Is it “separate” data fields, databases, computer structure,
or computer systems? While the Applicant's disclosure supports data storage within the
logistics management system, which itself supports a distributed computer network (e.g.
Fig. 2), the amended language fails to clearly fall within the confines of support. Claims
4, 5, 6, 8, 9, 11, 12, 14, 15, 17 and 18 are likewise as they depend from these claims without clarification on their merit.

12.	Claims 3, 9 and 15 recite “wherein the user interface allows the processor to
access an independent logistics resource without requiring the administrator to identify
the resource”. Review of the Applicant’s disclosure fails to identify the scope of this
limitation, or even the term “administrator” itself; and the term “resource” only occurs
within the background reference to “computing resources”. In previous prosecution this
limitation was interpreted to read on the context of the independent claim, now
amended. Pulling this feature out into a dependent claim re-directs the significance of
“resource” in claim interpretation; and one of ordinary skill in the art would be unable to
recognize the scope or even find support for the language of this limitation..	

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 2, 3, 7-9, 13-15 are rejected under 35 U.S.C. 103 as being
unpatentable over Racine et al. (US 7,194, 695), herein “Racine”; and in view of
Loebertmann et al. (US 2012/0215714), herein “Loebertmann’.
Referring to Claims 1-3, 7-9 and 13-15, Racine teaches a method, computer
program product and apparatus respectively, for increasing ihe system efficiency of a
machine- implemented logistics management system thal includes a processor coupled
fo a non-transitory computer-readable memory, the method comprising:
oroviding @ user interface configured and operative to receive user input and
conirol the lagistics management system to execute code and enables a user to
perform activities associated with the retrieving, ine determining, and the calculating
from a single user interface screen and wherein the user interface allaws the processor
lo access an independent logistics resource withoul requiring the administrator to
identity the resource (column 2, ines 4-19: The logistics management system presents
the user interface as a graphical set of interrelated screens. Regardless of the selected
task, the logistics management system presents the user interface in a consistent
manner that allows the user to perform the task by interacting with a single screen.
Each screen includes an item selection region, one or more activity regions, and an
action region. The item selection region allows the user to identify one or more "items,"
e.g., a cargo item, while the activity regions allow the user to provide input data for a
defined set of activities or steps associated with the task, i.e., activities necessary for
completion of the overall task. As a result, the user can easily complete an overall
shipment management task with a single screen, and need not interact with multiple
screens to complete the various activities associated with an overall task).}; the cade
execuling for: retrieving, ihe logistics management system, in response to the user input via the user interface identifying a first transportation contract between a shipper and a
carner (e.g. Fig. 3, AWE # with ‘reirieve ‘input field; and calumn 6, line 62-colurmmn 7, line 7}, information from the first transportation contract to be used for an air waybill to
price the transportation of a carriage of goods, wherein the first transportation contract
ig stored separately from a4 plurality of other charge contracts:
determining, by the logistics management system, an idenitier associated with
ihe first transportation contract thal is inciicative of an association of the first
transportation contract with one or more associated other charge contracts fram among
to the plurality of other charge contracts, the determining being based on a search of a
computing system- based history log af generated alr waybills (Fig. 4, Air Wfaybdl
information/charges/History and column 7, line 65-column &, line 32: For example,
because user interface 30 includes activity regions 34 that relate to the task of booking
an item, shortcut menu 50 includes links to other related tasks, e.g., accept goods, view
booking history, view all AWB information, view goods information, view AWB charges,
view AWB history, and book another shipment}; identifying, by the logistics management system, wilhaul specific additional user input (@.g. column 2, lines 50-60: OnCilion), the one or more associated other charge contracts and retrieving information from the one or more other charge contracts wherein the other charge contracts associated with the identifier specify other charges previously negaliated by the shipper arid the carrer icolurnn 22, HneS-calummn 23, line 20: Logistics management system 4 and user interface modules 27 may further support task-oriented functionality that allows for user 18 to achieve more efficient data entry.
More specifically, user interface modules 27 support an automated, tiered approach to completion of input fields. According to the techniques, user 18 may provide data entry in the form of text-based input, e.g., an acronym for an airport, if known. Alternatively, user 18 may select an item from a subset of available items, which is dynamically maintained based on prior user input. In addition, the user may browse a complete set of available items to populate an input field. In this manner, the tiered approach supports ease of use by individuals having a range of training and expertise. FIG. 16 is a screen illustration of example user interface 280 comprising a tiered approach to facilitate data entry. As described above, user interface 280 may comprise a number of task-oriented regions 282A-282C. In this illustrated example, region 282A includes text input field 284, drop-down list 286 and search input 288. Initially, text input field 282 may not be blank, and the drop-down list 286 may not be populated with an initial set of selectable items, which is a subset of a larger set of selectable items available via search input 288. The subset list may include frequently used items or a history of the last items selected. In accordance with the tiered approach, user 18 may enter text into text input field 284, select an item from the subset of items presented by drop-down list 286 or select an item from the complete set of items presented in response to search input 288. Moreover, text input field 284 may be associated with drop-down list 286, such that entering text into text input field 284 causes user interface 280 to automatically select an item from drop-down list 286 that is associated with the entered text).
While Racine teaches a system that references Air Waybill which by definition
includes contract information (see pertinent art citation), and teaches the immediate
retrieval receives historical information (Fig. 4: history), charge information (Fig. 4:
charges), default field parameters based on prior use (column 22, lines 29-34),
automatic field population from specified parameters (e.g. column 22, lines 9-23), and
the customization of data fields within the interface (see Figs. 11-13), features that in
combination embrace incorporation of charges from prior activities and support for the
claimed invention (The system of claim 1, wherein the logistics management tasks
include at least one of management of outbound freight, management of inbound
freight, collecting and maintaining air waybill (AWB) charge information, tracking the
status of shipments, maintaining bookings and allotments, providing rate and quote
information, and providing flight reservations), he is not specific to the calculation of
charges and the outputting of an air waybill with a calculated price.
However, Loebertmann discloses this feature in his model for air waybill
processing ((0025: The network 208 may facilitate communications of data between the
server 202 and the user interface device 210. The data may include other charge
information related to air waybills. The network 208 may include any type of
communications network including, but not limited to, a direct PC-to-PC connection, a
local area network (LAN), a wide area network (WAN), a modem-to-modem connection,
the Internet, a cellular network, a combination of the above, or any other
communications network now known or later developed within the networking arts which
permits two or more computers to communicate, one with another.
One of ordinary skill in the art would find it obvious to incorporated charging
features into a system interface because the electronic financial record keeping is
enhances with reduced paper trails, faster response time, and increased accuracy (See
Loebertmann 40002: Air waybills are conventionally stored as paper copies. Paper air
waybills consume a significant amount of manual labor to process, record, and store
information regarding the air waybill. The manual labor results in increased cost and
slower response times to changes in the air waybills. Thus, there is a need for electronic
processing of the paper air waybills).

15.	Claims 4, 5, 6, 9-12, 16, 17 and 18 are rejected under 35 U.S.C. 103 as
being unpatentable over Racine and Loebertmann as applied to claims 1, 7, and 13
above, and further in view of Arunapuram et al. (US 2002/0019759), herein
“Arunapuram”.
Referring to Claims 4, 10 and 16, Racine, in view of Loebertmann, teaches claims 1, 7 and 13, Racine further teaches a plurality of AWB charges (e.g. Fig. 4) with an associated interface (column 8, lines 53-62: That is, user interface modules 27 will
control the navigation through the AWB Charges interface based on the fact that a
booking-type task is underway or was recently performed by user 18), that would
embrace logistics-specific charges without actually identifying them.
However, Arunapuram discloses specific charges in his model of freight
management contracts specify charges comprising a delivery charge, specifically
disclosing wherein a plurality of other charge contracts specify charges comprising a
delivery charge (e.g.40108: in-transit handling fees).
One of ordinary skill in the art would recognize that system for reviewing charges
relating to an AWB would include any or all the recited charges because they are
elements of charges you would anticipate in a logistic system.

16.	Referring to Claims 5, 11 and 17, Racine, in view of Loebertmann, teaches
claims 1, 7 and 13, and Racine further teaches a system that has default values (ibid)
and/or accepts input selections and parameters and returns related data in
customizable interface (Fig. 12; and column 17, lines 4-55) thus enabling and
embracing the limitations of selecting a second transportation contract to be used for
the air waybill to price the transportation of a carriage of goods, wherein the second
transportation and calculating a price thereon.
However, Arunapuram discloses these limitations in referencing pricing in a second transportation order, and calculating the price thereof:
selecting a second transportation contract to be used for the air waybill to price the
transportation of a carriage of goods, wherein the second transportation contract is
not linked to a plurality of other charge contracts (Fig. 2, step 203A; 40035: FIG. 2
also demonstrates that, optionally, if the planned optimum freight movements cannot
be executed for any reasons (examples of such reasons provided below), such
unexecuted orders can be directed back 203a into the first module such that they
can be combined with newly received orders and be incorporated into a new optimal
freight movement plan at step 202. Step 203a and the corresponding connecting
arrows in FIG. 2 are shown in dashed lines to represent the optional nature of this
flow) ; and calculating the price for the carriage of goods based at least in part on transportation charges specified in the first and second transportation contracts, other charges specified in the identified one or more other charge contracts, and existing
applicable pricing rates for other charges (Fig. 2, step 204; and 40034: Finally, at
step 204, a third manager module, the freight payment ("FP") module 500 of FIG. 5,
accounts for incurred costs for the executed freight movements, allocates the costs
to orders received in step 201, and authorizes payment or invoices for all incurred
freight movement costs that have been accounted for and allocated).
One of ordinary skill in the art would find it obvious to modify a system that
embraces default values and/or custom input parameter for viewing and inclusion
because it simplifies an otherwise complex operation and minimizes manual
recordkeeping and data entry (See Racine Background).
	Referring to Claims 6, 12 and 18, Racine in view of Loebertmann, teaches
claims 1, 7 and 13, and while Racine teaches Available selections (See Fig. 12), Racine
is silent to validating the existence of the identifier, wherein validating comprises
checking that the identifier is defined for at least one other charge contract.
Arunapuram however discloses this limitation of checking against identification
(e.g. 90125: Additionally, a company's account department typically needs a voucher
notification regarding receipt and verification of an invoice such that they can cut a
check to pay the carrier. Once an invoice is identified and verified in the matching substep 807, the FP module generates a flat file containing vouchered costs that were
incurred by carriers for completed shipments, and this file is outputted (either
electronically or in hard copy format) to an accounts payable system at sub-step 807
through accounts payable interface 507. Shipments whose invoices are vouchered at
sub-step 807 gain a status of "Vouchered" in database 502 in the FP module 500).
One of ordinary skill in the art would find it obvious to incorporate a check or
validation feature to assure accuracy of input in a system that requires accuracy for
chain event operations.

17.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure:
Type of bill of lading that serves as a (1) receipt of goods by an airline (carrier) and (2) as a contract of carriage between the shipper and the carrier. lt includes (a) conditions of carriage that define (among other terms and conditions) the carrier's limits of liability and claims procedures, (b) a description of the goods, and (c) applicable charges. The airline industry has adopted a standard format for AWB which is used throughout the world for both domestic and international traffic. Unlike a bill of lading, an AWB is a non-negotiableinst rument, does not specify on which flight the shipment will be sent, ar when it will reach its destination.

18.	See the further pertinent references of interest noted on the attached PTO-892.

Conclusion
19.	This is a continuation of applicant's earlier Application No. 14/474,424.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789